Citation Nr: 1033550	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to waiver of overpayment of nonservice-connected 
disability pension benefits in the amount of $740.90.

2.  Entitlement to waiver of overpayment of nonservice-connected 
disability pension benefits in the amount of $6,912.14.

(The issues of entitlement to service connection for a lumbar 
spine disability, a cervical spine disability, rheumatoid 
arthritis of the hands, coronary artery disease, peripheral 
vascular disease, and hard tissue disease and entitlement to a 
compensable rating for the residuals of left eleventh and twelfth 
thoracic rib fractures are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1964 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal apparently from determinations by the Department of 
Veterans Affairs (VA), Debt Management Center in St. Paul, 
Minnesota.  Records show that in correspondence dated 
November 17, 2005, the Veteran submitted a notice of disagreement 
with a VA determination dated November 15, 2005.  VA 
correspondence dated February 14, 2006, noted a statement of the 
case was issued without identification of the specific issue.  
The Veteran subsequently provided a VA Form 9 dated February 28, 
2006.  The Board notes that the available record does not include 
a copy of the November 15, 2005, VA determination nor the 
complete February 14, 2006, statement of the case.  There is no 
indication in the record of the specific issue addressed in those 
documents; however, a May 8, 2008, statement in lieu of VA Form 
646 listed the issue for appellate review as whether the decision 
to terminate the Veteran's nonservice-connected pension benefits 
effective May 1, 2000, based upon incarceration was appropriate 
and whether the overpayment created by the retroactive adjustment 
is corrected.  The Board finds additional action is required to 
determine if these matters remain for appellate review.

Although a statement of the case was issued in March 2008 
addressing the issue of entitlement to waiver of overpayment of 
nonservice-connected disability pension benefits in the amount of 
$740.90, there is no indication this specific matter was either 
perfected or certified for appellate review.  The available 
record also shows that on June 18, 2007, the Veteran expressed 
disagreement from a May 30, 2007, decision denying entitlement to 
waiver of overpayment of nonservice-connected disability pension 
benefits in the amount of $6,912.14.  There is no indication that 
this matter has been addressed in a statement of the case.  

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that where the Board finds a 
notice of disagreement has been submitted regarding a matter 
which has not been addressed in a statement of the case, the 
issue should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

The record also shows that the Veteran was notified at his 
address of record of a scheduled hearing in January 2010, but 
that the mail was returned as undeliverable.  The Veteran's 
service representative was also notified of the scheduled 
hearing.  There is no indication that the Veteran, who apparently 
is still incarcerated by the State of Texas, either desires or is 
able to attend a personal hearing before a Veterans Law Judge in 
Washington, DC.  Therefore, the Board finds the Veteran was 
adequately notified at his last known address of record and that 
he failed, without apparent cause, to appear for the scheduled 
hearing.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 (2009).


REMAND

A review of the available record is unclear as to which of the 
specific VA determinations made by the Debt Management Center 
have been perfected for appellate review and how the 
overpayment(s) was calculated in this case.  It also appears that 
records associated with the Veteran's claims involving the 
propriety of a determination to terminate his nonservice-
connected disability benefits and for waiver of overpayments 
created are not included in the available record.  Therefore, 
additional development is required prior to appellate review.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to 
obtain all available records associated 
with the specific VA determinations made 
by the Debt Management Center including 
the Committee determinations, notices to 
the Veteran, correspondence from the 
Veteran, and due and paid audits for the 
relevant time periods under consideration.  

2.  The Veteran should be provided a 
statement of the case, if not previously 
issued, for the issue of entitlement to 
waiver of overpayment of nonservice-
connected disability pension benefits in 
the amount of $6,912.14.  He should be 
apprised that to perfect the appeal of 
this issue for Board review he must submit 
a substantive appeal.  The requisite 
period of time for a response should be 
allowed.  

3.  After completion of the above and any 
additional development deemed necessary, 
issues remaining on appeal should be 
reviewed with appropriate consideration of 
all the evidence of record.  If the 
benefits sought remain denied, the Veteran 
and his representative should be furnished 
a supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

